PER CURIAM.
Petitioner brings for review the final agency action of the Comptroller of the State of Florida in granting the application of the Barnett Bank of Hollywood to open a branch bank in the City of Miramar.
Upon considering the briefs, the record and oral argument, we find no reversible error in this case. See McDonald v. Dept. of Banking and Finance, 346 So.2d 569 (Fla. 1st DCA 1977), and Fraser v. Lewis, 360 So.2d 1116 (Fla. 1st DCA 1978). Accordingly, the Petition for Review is DENIED.
SMITH, Acting C. J., and MELVIN and BOOTH, JJ., concur.